DETAILED ACTION
The papers submitted on 23 June 2021, amending claim 1, and 6, are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 6 recites, “a pulsed laser coupled to the ultrasonic horn” but there is no support in the original specification. The specification at ¶ 27 discusses utilizing the pulsed laser to produce ultrasonic waves as a result of oscillations in the thermal expansion of the powder material. The pulsed laser is not disclosed with an ultrasonic horn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 104086184 A, citations based on machine translation submitted herewith) in view of Hyde et al. (US 2015/0064047 A1) and Statnikov (US 6,843,957 B2).
Regarding claim 1, Guo discloses an additive manufacturing process comprising: heating a first material layer to produce a first molten volume; providing ultrasonic excitation to the first molten volume; and cooling the first molten volume in a controlled manner to produce a first fused solid layer (FIG., p. 4 steps A-F). 
Guo does not appear to explicitly disclose the frequency range, an ultrasonic horn in contact with the fused solid layer, or expressly disclose the type of cooling.
However, Hyde discloses a similar ultrasonic-assisted additive manufacturing process (title/abstract and ¶ 1) which includes applying ultrasound with a transducer at a distant to the printing site or proximate, e.g. “[c]losely neighbouring, immediately adjacent, next, nearest (in space, serial order, quality, etc.). Also occasionally figurative: close, intimate” (see “proximate” § 2a OED), to the printing site (¶ 44) and cooling by a heat pipe or mini-cooling loop (¶¶ 38, 40) which are equivalent to the claimed flowing a coolant through the substrate.
Further, Statnikov discloses similar methods for ultrasonic treatment of welds (title/abstract) in which an indenter 70, 71, 72, 91 (impacting needle, impacting element, peen, etc.), waveguide 27, or nail 39 (FIG. 8, 10, 13, 14) is coupled to an ultrasonic transducer and positioned in direct contact with the solidified weld (13:24+, 13:31+, 14:32+, 15:49+)
prima facie obvious to one of ordinary skill in the art to use the direct contacting horn of Statnikov and cooling means of Hyde in the process of Guo, because such a transducer location and cooling means are an alternate expedient that would have expected results. 
Finally, the claims recite that the frequency range of the ultrasonic waves is 20 kHz to 20 MHz. However, it is noted that ultrasonic is defined by frequencies above 20 kHz, therefore the skilled artisan would recognize that Guo’s use of and ultrasonic wave transducer necessarily teaches frequencies above 20 kHz and renders the claimed range prima facie obvious (MPEP § 2144.05). Furthermore, Hyde suggests that the applied frequencies can be adjusted depending on a desired grain structure (¶¶ 46+). Such a method is identical to the instant process and the skilled artisan would expect that the ultrasonic excitation would achieve ultrasonic cavitation, as claimed (see MPEP § 2112). 
Regarding claim 2, Guo discloses heating comprises directing an energy beam at the first material layer (p. 4 step D).
Regarding claim 3, Guo discloses further heating a substrate upon which the first material layer is disposed on (p. 4 step C-D).
Regarding claim 4, Guo does not appear to expressly disclose the type of heating or cooling. However, Hyde discloses a similar ultrasonic-assisted additive manufacturing process (title/abstrac and ¶ 1) which includes resistance heating (¶ 63). At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the cooling means of Hyde in the process of Guo, because such a heating means is an alternate expedient that would have expected results.
Regarding claim 5 and 7, Hyde and Statnikov suggest providing ultrasonic vibration directly to the first molten volume (Hyde ¶ 44, Statnikov 13:24+, 13:31+, 14:32+, 15:49+).

Regarding claim 8, Guo discloses cooling a substrate upon which the first material layer is disposed on (p. 4 step F).
Regarding claim 10, Guo discloses repeating cladding layer number as required (p. 4 step D) equal to the claimed dispensing a second material layer on the first fused solid; heating the second material layer to produce a second molten volume; providing ultrasonic excitation to the second molten volume; and cooling the second molten volume in a controlled manner to produce a second fused solid layer.
Regarding claim 11, Guo discloses cooling at 10-50 degrees per minute (p. 4 step F) which falls within the claimed range (MPEP § 2131.03)

Response to Arguments
Applicant’s amendments/arguments filed 23 June 2021, with respect to the rejections of claims 1-8, 10-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in further view of Statnikov (previously cited in the NFOA dated 08 May 2020). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742